DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (Stevens), U.S. Patent Pub. No. 2016/0360430.
Regarding claims 1, 9, 14 and 15, Stevens discloses a first wireless access point comprising: a first and a second network interface configured for wireless communication with devices in a first wireless network (two separate functional interfaces that are public and private facilities available to user terminals for 
Regarding claims 2 and 10, Stevens discloses wherein the at least one hardware processor is further configured to, when the first link to the WAN is  unavailable and when at least one of said devices in the first wireless network is attached to the second network interface, before the enabling of the client mode for the second network interface, handover said at least one of said devices in the first wireless network attached to the second network interface from the second network interface to the first network interface (once a wireless connection between the access points has been established and the fault report sent, the connection may be used to relay wireless traffic received from user terminals by way of the access points and the working fixed link) (0063).
Regarding claims 3 and 11, Stevens discloses wherein the at least one hardware processor is further configured to scan, using the second network interface in client mode, for presence of at least one second wireless network (0053).
Regarding claims 4 and 12, Stevens discloses wherein the at least one hardware processor is further configured to try to connect to said at least one of said second wireless network found in said scan until access is granted to one of said at least one 
Regarding claims 5 and 13, Stevens discloses wherein the second wireless network is a hotspot and wherein the at least one hardware processor is further configured to provide access credentials when trying to connect to said at least one of said second wireless network found in said scan (0038).
Regarding claim 6, Stevens discloses the first wireless access point of claim 5, wherein the second wireless network is a network provided by a telecommunication services provider or a privately owned network and wherein the at least one hardware processor is further configured to scan for a specific network identifier to select said one of said at least one second wireless network found in said scan having said specific network identifier (identifiers are inherent to the network) (0038, 0053).
Regarding claim 8, Stevens discloses the first wireless access point of claim 1, wherein the at least one hardware processor is further configured to continue monitoring the first link to the WAN to determine if said link becomes available and when said link becomes available to route traffic between the wireless devices in the first wireless network and the WAN via the first network interface and the third network interface, and to enable AP mode for the second network interface (0053, 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Kaal et al. (Kaal), U.S. Patent Pub. No. 2017/0359344.
Regarding claim 7, Stevens discloses the first wireless access point of claim 5, wherein the second wireless network is a network provided by a telecommunication services provider or a privately owned network and wherein the at least one hardware processor is further configured to scan for a specific beacon to select said one of at least one of said second wireless network (0038, 0053). 
Stevens, however, fails to disclose sending on the selected second wireless network a probe request comprising a Basic Service Set Identifier, BSSID, of the first wireless access point device, a timestamp, and a first certificate; receive a modified probe response comprising a timestamp and a second certificate; verify the second certificate; and connect to the selected second wireless network at a time included in the timestamp.
In a similar field of endeavor, Kaal discloses network-visitability detection control. Kaal further discloses the use BSSID’s to identify access points (0094), timestamps and certificates for authenticating wireless devices (0186, 0207).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Stevens with the teachings of Kaal, as such a modification would only take routine skill in the art to implement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.